                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:17-CR-00347-MOC-DCK

    UNITED STATES OF AMERICA,                              )
                                                           )
                                                           )
                                                           )
    Vs.                                                    )                  ORDER
                                                           )
    TYREE BELK,                                            )
                                                           )
                       Defendant.                          )


          THIS MATTER is before the Court on Defendant’s Motion for Private Investigator at

Court’s Expense.1 Persons who are eligible for representation under the Criminal Justice Act, but

who have elected to proceed pro se, may, upon request, be authorized to obtain investigative,

expert, and other services in accordance with 18 U.S.C. § 3006A(e). “This statute requires

defendants to establish both indigence and necessity before they can obtain a court-appointed

investigator.” United States v. Lancaster, 64 F.3d 660 (4th Cir. 1995) (unpublished); see Lawson

v. Dixon, 3 F.3d 743, 750, 753 (4th Cir. 1993), cert. denied, 114 S. Ct. 1208 (1994); see also United

States v. Nichols, 21 F.3d 1016, 1018 (10th Cir. 1994) (“In requesting a court appointed expert,

the burden is on the defendant to show that such services are necessary to an adequate defense.”).

          Defendant is currently proceeding pro se, but he was represented by court-appointed

counsel in prior proceedings. And his former attorney, Brent Walker, now serves as court-

appointed standby counsel. Thus, Defendant’s indigency is established. Defendant claims that an

investigator at the Court’s expense is “necessary to follow up on leads relevant” to the charges



1Defendant did not file this motion ex parte. Any error in such filing is harmless as Defendant
would be obligated to disclose an alibi defense to the Government.
                                                 1
against him. Def.’s Mot. for Investigator (#49) at 1. He also claims that a private investigator is

“absolutely necessary” for him “to prepare an exculpatory defense” because he is currently

detained and cannot physically pursue these leads or secure admissible evidence himself. Id. at 2.

Defendant further argues that investigative services are “necessary to discover [his own]

whereabouts on the dates of [the alleged crimes], and to prepare an alibi defense.” Id. For the

reasons given below, Defendant’s has not established necessity under section 3006A(e).

       First, the subject matter about which Defendant seeks to investigate is uniquely within

Defendant’s own personal knowledge and experience. Defendant seeks to hire an investigator to

find out where he was at the time of the alleged crimes. However, he does not explain why he

cannot account for his own whereabouts at that time, or how an investigator would be able to do

so.

       Second, even if Defendant provided a reasonable explanation as to why his own

recollection is inadequate, he has not stated with specificity the reasons why an investigator’s

services are necessary to his defense. When requesting investigative services, a defendant must

show the specific reasons why the services are necessary to his defense. United States v. Gadison,

8 F.3d 186, 191 (5th Cir. 1993) (“To justify the authorization of investigative services under §

3006A(e)(1), a defendant must demonstrate with specificity, the reasons why such services are

required.”); United States v. Goodwin, 770 F.2d 631, 634 (7th Cir. 1985) (stating defendants are

required include in their request for investigative services a specific statement of why the services

are necessary); United States v. Davis, 582 F.2d 947, 951–52 (5th Cir. 1978) (when requesting

investigative services, defendant must show specifically the reasons why such services are

necessary); United States v. Mundt, 508 F.2d 904, 908 (10th Cir. 1974) (same). A trial court may

deny a defendant’s request for an investigator under section 3006A(e) where, for example, the



                                                 2
defendant does not identify potential witnesses to be interviewed, mention the relevance of these

witnesses, point to any particular lead which needs to be pursued, or explain what investigative

efforts have been and will be performed. See Davis, 582 F.2d at 951–52.

       Moreover, “a general claim that an investigator is needed to identify potential witnesses is

not specific enough to constitute ‘necessity’ under the statute.” Lancaster, 64 F.3d at 660

(explaining that, if the circumstances presented in this case constituted “necessity” under section

3006A(e), “then defendants would be entitled to a court-appointed investigator in virtually every

case”); cf. Gadison, 8 F.3d at 191 (“Moreover, no showing was made that defense counsel had

ferreted out information through his own efforts which was likely to lead to the discovery of

relevant evidence. Without such specificity, the district court could not adequately appraise [the]

need for investigative services.”); United States v. Knox, 540 F.3d 708, 718 (7th Cir. 2008)

(finding defendant's request was not sufficiently concrete and particularized to justify authorizing

the expenditures, since he did not state when or where the potential witnesses would be found, he

did not state his plans for locating witnesses, no details were given regarding the expected

substance of their testimony or how it would exculpate defendant, and both the proposed trip

itinerary to West Africa and the estimated expenses were vague).

       Here, Defendant’s motion does not show with any specificity that investigative services at

the government’s expense are merited. There is no indication that any prospective witnesses or

other evidence exists at any location that is likely to be necessary, or even relevant, to his defense.

Without such specificity, the Court cannot adequately appraise Defendant’s need for investigative

services, and it will not authorize government expenditure for a mere fishing expedition.

       Third, “section 3006A(e)(1) is not meant to be a substitute for the normal investigation and

witness interviewing conducted by defense counsel.” Lancaster, 64 F.3d at 660. While Defendant



                                                  3
is currently proceeding pro se and, therefore, does not have an attorney to perform such

investigative tasks, the nature of the services he seeks are more aligned with the role of trial counsel

than that of a private investigator. Defendant requests an investigator “to prepare an alibi defense”

and to discover unspecified information about his whereabouts during the alleged crimes.

Although an alibi is a relatively simple defense, it is a criminal defense strategy, nonetheless—and

one that is more properly handled by a licensed attorney with fiduciary obligations. Attorneys are

responsible for not only advocating for clients, but also advising them on the relative strengths and

weaknesses of certain trial strategies, including defenses. Attorneys also routinely perform simple

investigative services, such as interviewing witness and gathering evidence. And unlike the

limited right to a private investigator under section 3006(A)(e), defendants have a constitutional

right to court-appointed counsel.      Thus, if Defendant decides to have his standby counsel

reappointed as his defense attorney in this case, then the Court would, upon request, consider

authorizing funds for counsel to any perform normal investigation services, as needed.

        Finally, Defendant is advised that, if he does intend to pursue an alibi defense, he is

required to notify the Government of such intention pursuant to Rule 12.1 of the Federal Rules of

Criminal Procedure. As the Government stated in its Request for Notice of Alibi Defense (#34)

filed January 10, 2019, Defendant must state the specific place or places that he claims to have

been at the time of the alleged offense, as well as the names and addresses of the witnesses upon

whom Defendant intends to rely to establish such alibi. See Fed. R. Crim. P. 12.1. While the

deadline for responding to the Government’s Request for Notice has passed, the Court will allow

an additional 14 days for Defendant to respond to the Government’s Request with information

detailing his intended alibi defense, if any. See Gov’t Request (#34).




                                                   4
       Having considered Defendant’s motion and reviewed the pleadings, the Court enters the

following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Private Investigator at

Court’s Expense (#49) is DENIED, and Defendant is instructed to provide written notice of his

intention to use an alibi defense, if any, within 14 days of entry of this Order, pursuant to the

Government’s Request for Notice of Alibi Defense (#34) and Fed. R. Crim. P. 12.1.




                                           Signed: March 28, 2019




                                               5
